                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               GREENVILLE DIVISION


  KOVA BRISTOL TENN 1894, LLC,                        )
  A Florida Limited Liability Company,                )
                                                      )
         Plaintiff,                                   )
                                                      )
  v.                                                  )          No. 2:19-cv-00084-TAV-MCLC
                                                      )
  BRISTOL PRESERVATION, LLC,                          )
  A Tennessee Limited Liability Company,              )
                                                      )
         Defendant.                                   )

                     ANSWER OF KOVA BRISTOL TENN 1894, LLC
                 TO COUNTERCLAIM OF BRISTOL PRESERVATION, LLC


         COMES NOW, KOVA Bristol TENN 1894, LLC, a Florida Limited Liability Company

  registered and authorized to do business in the State of Tennessee (“KOVA”), by and through

  undersigned counsel, and files this, its Answer to the Counterclaim filed by Defendant Bristol

  Preservation, LLC, a Tennessee Limited Liability Company (“Bristol Preservation”), showing

  the Court as follows:

         1.      Paragraph 1 of Bristol Preservation’s Counterclaim is admitted.

         2.      Paragraph 2 of Bristol Preservation’s Counterclaim is admitted.

         3.      Paragraph 3 of Bristol Preservation’s Counterclaim is admitted.

         4.      Paragraph 4 of Bristol Preservation’s Counterclaim is admitted.

         5.      Paragraph 5 of Bristol Preservation’s Counterclaim is denied as stated. To the

  extent the allegations of Paragraph 5 seek to paraphrase or characterize the contents of the

  written Lease, the document speaks for itself and KOVA denies the allegations to the extent that

  they are inconsistent with that document.




Case 2:19-cv-00084-DCLC-CRW Document 13 Filed 07/02/19 Page 1 of 6 PageID #: 99
         6.     Paragraph 6 of Bristol Preservation’s Counterclaim is denied as stated. To the

  extent the allegations of Paragraph 5 seek to paraphrase or characterize the contents of the

  written Lease, the document speaks for itself and KOVA denies the allegations to the extent that

  they are inconsistent with that document.

         7.     Paragraph 7 of Bristol Preservation’s Counterclaim is denied. Monthly Fixed

  Rent, Monthly Percentage Rent, and F&B Percentage Rent were abated pursuant to the terms of

  the Lease.

         8.     Paragraph 8 of Bristol Preservation’s Counterclaim is denied. Monthly Fixed

  Rent, Monthly Percentage Rent, and F&B Percentage Rent were abated pursuant to the terms of

  the Lease.

         9.     Paragraph 9 of Bristol Preservation’s Counterclaim is admitted.

         10.    Paragraph 10 of Bristol Preservation’s Counterclaim is denied.

         11.    Paragraph 11 of Bristol Preservation’s Counterclaim is admitted.

         12.    Paragraph 12 of Bristol Preservation’s Counterclaim is denied.

         13.    Paragraph 13 of Bristol Preservation’s Counterclaim is denied as stated. To the

  extent the allegations of Paragraph 13 seek to paraphrase or characterize the contents of the

  written Lease, the document speaks for itself and KOVA denies the allegations to the extent that

  they are inconsistent with that document.

         14.    Paragraph 14 of Bristol Preservation’s Counterclaim is denied.

         15.    KOVA is without sufficient information to admit or deny the allegations of

  Paragraph 15 of Bristol Preservation’s Counterclaim, and therefore the same is denied.

         16.    Paragraph 16 of Bristol Preservation’s Counterclaim is admitted.

         17.    Paragraph 17 of Bristol Preservation’s Counterclaim is denied.




                                     2
Case 2:19-cv-00084-DCLC-CRW Document 13 Filed 07/02/19 Page 2 of 6 PageID #: 100
         18.    Paragraph 18 of Bristol Preservation’s Counterclaim is denied.

         19.    Paragraph 19 of Bristol Preservation’s Counterclaim is admitted.

         20.    Paragraph 20 of Bristol Preservation’s Counterclaim is denied.

         21.    Paragraph 21 of Bristol Preservation’s Counterclaim is denied.

         22.    Paragraph 22 of Bristol Preservation’s Counterclaim is admitted.

         23.    Paragraph 23 of Bristol Preservation’s Counterclaim is denied.



                          Counterclaim Count I – Breach of Contract

         24.    KOVA adopts as its answer to Paragraph 24 of Bristol Preservation’s

  Counterclaim the responses previously given to Paragraph 1 through 23 of the Counterclaim.

         25.    Paragraph 25 of Bristol Preservation’s Counterclaim is admitted.

         26.    Paragraph 26 of Bristol Preservation’s Counterclaim is denied.

         27.    Paragraph 27 of Bristol Preservation’s Counterclaim is denied.

         28.    Paragraph 28 of Bristol Preservation’s Counterclaim is denied.

         29.    Paragraph 29 of Bristol Preservation’s Counterclaim is denied.

         30.    Paragraph 30 of Bristol Preservation’s Counterclaim is denied.



           Counterclaim Count II – Breach of Duty of Good Faith and Fair Dealing

         31.    KOVA adopts as its answer to Paragraph 31 of Bristol Preservation’s

  Counterclaim the responses previously given to Paragraph 1 through 30 of the Counterclaim.

         32.    Paragraph 32 of Bristol Preservation’s Counterclaim is admitted.

         33.    Paragraph 33 of Bristol Preservation’s Counterclaim is admitted.

         34.    Paragraph 34 of Bristol Preservation’s Counterclaim is denied.




                                     3
Case 2:19-cv-00084-DCLC-CRW Document 13 Filed 07/02/19 Page 3 of 6 PageID #: 101
         35.    Paragraph 35 of Bristol Preservation’s Counterclaim is denied.

         36.    Paragraph 36 of Bristol Preservation’s Counterclaim is denied.

         37.    Paragraph 37 of Bristol Preservation’s Counterclaim is denied.



                   Counterclaim Count III – Ejectment or Unlawful Detainer

         38.    KOVA adopts as its answer to Paragraph 38 of Bristol Preservation’s

  Counterclaim the responses previously given to Paragraph 1 through 37 of the Counterclaim.

         39.    Paragraph 39 of Bristol Preservation’s Counterclaim is denied.

         40.    Paragraph 40 of Bristol Preservation’s Counterclaim is denied.



                           Counterclaim Count IV – Injunctive Relief

         41.    KOVA adopts as its answer to Paragraph 41 of Bristol Preservation’s

  Counterclaim the responses previously given to Paragraph 1 through 40 of the Counterclaim.

         42.    Paragraph 42 of Bristol Preservation’s Counterclaim is admitted.

         43.    Paragraph 43 of Bristol Preservation’s Counterclaim is denied as stated. To the

  extent the allegations of Paragraph 43 seek to paraphrase or characterize the contents of the

  written Lease, the document speaks for itself and KOVA denies the allegations to the extent that

  they are inconsistent with that document.

         44.    Paragraph 44 of Bristol Preservation’s Counterclaim is denied.

         45.    Paragraph 45 of Bristol Preservation’s Counterclaim is denied.

         46.    Paragraph 46 of Bristol Preservation’s Counterclaim is denied.

         47.    Paragraph 47 of Bristol Preservation’s Counterclaim is denied.




                                     4
Case 2:19-cv-00084-DCLC-CRW Document 13 Filed 07/02/19 Page 4 of 6 PageID #: 102
         48.     All allegations in Bristol Preservation’s Counterclaim not herein expressly

  admitted or denied are hereby denied.

         49.     KOVA denies that Bristol Preservation has suffered any damage or incurred any

  cost or expenses due to any act or omission on KOVA’s part.



                                        Affirmative Defenses

         1.      Bristol Preservation has failed to state a claim for which relief may be granted.

         2.      Bristol Preservation materially breached the Lease, and Bristol Preservation’s

  material breaches of the Lease discharge KOVA’s obligations under the Lease.

         3.      Bristol Preservation is estopped from recovery by virtue of the fraudulent

  misrepresentations made by its representatives in the course of dealing with KOVA.

         4.      Any claims of Bristol Preservations are barred by the doctrine of unclean hands.

         5.      Bristol Preservation waived its right to enforce any and all alleged material

  breaches of the Lease by its representations and actions.

         6.      Bristol Preservation’s claims are barred based on Bristol Preservation’s failure to

  mitigate its damages.

         7.      Bristol Preservation’s claims are barred by KOVA’s full performance of its

  obligations under the Lease.

         8.      Bristol Preservation’s failure to give proper notice under the Lease bars Bristol

  Preservation’s claims.

         9.      KOVA is entitled to an offset that is equal to or greater than any amounts claimed

  by Bristol Preservation.




                                     5
Case 2:19-cv-00084-DCLC-CRW Document 13 Filed 07/02/19 Page 5 of 6 PageID #: 103
         WHEREFORE, Plaintiff KOVA Bristol TENN 1894, LLC denies the Defendant Bristol

  Preservation, LLC is entitled to any relief whatsoever and requests that Defendant’s

  Counterclaim be dismissed in its entirety, with costs taxed to Defendant Bristol Preservation.

                 Respectfully submitted this 2nd day of July, 2019.

                                               WISE & REEVES, PLLC

                                               BY: /s/ Lindsey L. Hobbs
                                                   William A. Reeves (BPR # 5343)
                                                   Lindsey L. Hobbs (BPR # 33703)
                                                   ATTORNEYS FOR PLAINTIFF
                                                   Two Centre Square, Ste. 160
                                                   625 S. Gay Street
                                                   Knoxville, TN 37902
                                                   Telephone: (865) 544-1199
                                                   Fax: (865) 544-1198

                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and exact copy of the foregoing document
  has been served upon all parties of record by filing this document with the United States District
  Court’s electronic filing system.

                                       Dwight E. Tarwater, Esq.
                                       Adam R. Duggan, Esq.
                                       Paine, Tarwater, and Bickers, LLP
                                       900 S. Gay Street, Ste. 2200
                                       Knoxville, TN 37902
                                       det@painetarwater.com
                                       ard@painebickers.com

                                       Gregory Isaacs, Esq.
                                       The Isaacs Law Firm
                                       618 S. Gay Street, Ste. 300
                                       Knoxville, TN 37902
                                       gpi@isaacslawfirm.com


         This the 2nd day of July, 2019.

                                               /s/ Lindsey L. Hobbs
                                               Lindsey Lovingood Hobbs


                                     6
Case 2:19-cv-00084-DCLC-CRW Document 13 Filed 07/02/19 Page 6 of 6 PageID #: 104
